Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on August 7, 2018, the amendments to the claims filed on February 28, 2019, the Request for Continued Examination filed on July 9, 2019, the amendments to the claims filed on October 31, 2019, Request for Continued Examination filed on February 17, 2020, the amendments to the claims filed on September 21, 2020, the Request for Continued Examination filed on February 1, 2021, and the amendments to the claims filed on June 2, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis.  Claim 10 recites the limitations of deploying a first beacon device to a serving location and a second beacon to an exit of a facility of the service location; storing data associating the first beacon device with the serving location and the second beacon with the exit; receiving a first beacon identifier, from the first beacon associated with the serving location; transmitting, the first beacon identifier and customer account identifying data to associate a dining session at the serving location with the customer account, receiving a second beacon identifier from the second beacon; and receiving a notification based upon not receiving any beacon identifiers within an elapsed period, the notification requesting a departure confirmation or an input indicating an intent to return; waiting for a period to elapse without receiving a response to the notification or the first beacon identifier again and upon the period elapsing, automatically transmitting an instruction for charging the amount payable to a payment account associated with the customer account.

Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a mobile device, first beacon device, second beacon device, and backend system in Claim 10. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0011, 0014, 0038-0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 10 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 11-15 further define the abstract idea that is present in their respective independent claim 10 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 11-15 are directed to an abstract idea.  Thus, the claims 10-15 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 is/are rejected under 35 U.S.C. 103, insomuch as the claims are best understood given the 35 USC 112(b) rejection (as advanced above), as being unpatentable over U.S. PGPub. No. 2013/0138518 (White et al. ‘518), in view of U.S. PGPub. No. 2012/0101942 (Park ‘942), and in further view of U.S. PGPub. No. 2012/0265585 (Muirbrook et al. 585).

Re Claim 10:  White et al. ‘518 disclose a method comprising: deploying a first and second beacon device to a serving location (Figures 5A-5C); storing data associating the first and second beacon device with the serving location (paragraph [0033]); receiving the first beacon identifier on a mobile device wirelessly from the first beacon device associated with a serving location (Figures 4, 5A-5C; paragraph [0046]); and transmitting, via a network from the mobile device to a backend system, the first beacon identifier and customer account identifying data to associate a dining session at the serving location with the customer account (paragraphs [0046-0048]); receiving the second beacon identifier on the mobile device wirelessly from the second beacon device (paragraphs [0046-0049]).

White et al ‘518 disclose the method substantially as claimed with the exception of including that the second beacon device is associated with an exit of a facility of the service location; storing data associating the second beacon with the exit; and receiving a notification on the mobile device upon not receiving any beacon identifiers within an elapsed period, the notification requesting a departure confirmation or an input indicating an intent to return; waiting for a period to elapse without the mobile device receiving the first beacon identifier again and upon the period elapsing automatically transmitting from the mobile device over the network to the backend system an instruction for charging the amount payable to a payment account associated with the customer account.  Park ‘942 discloses receiving information from a beacon indicating where the mobile device is currently located, storing data associating the beacon with an exit, and then a second message that includes that a user has left a location (paragraphs [0008, 0043]), along with messages sent periodically indicating which mobile devices are still within the premises and which are new (paragraph [0036]); receiving a notification on the mobile device receiving a notification on the mobile device upon not receiving any beacon identifiers within an elapsed period, the notification requesting departure confirmation or an input indicating an intent to return (paragraphs [0037, 0038], e.g. no beacon data is received because the mobile device is no longer present), and then charging the mobile device once it is determined that the user has exited at the elapsed time that the message is received (paragraphs [0009, 0037, 0038]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of White et al. ‘518, in view of the teachings of Park ‘942, to include storing information on the beacon, receiving further information from a beacon that a device has left a facility, receiving a notification on the mobile device requesting a departure confirmation, and then subsequently billing the device for the basic reason of combining known methods to the yield predictable result of an easier way for people to pay using their mobile devices (Park ‘942: paragraphs [0005, 0006]).

White et al. ‘518 in view of Park ‘942 disclose the method substantially as claimed with the exception of including providing the first beacon identifier to an app deployed on the mobile device, transmitting by the app the first beacon information, providing the second beacon identifier to the app, and waiting for a response in the app, and transmitting the instruction to charge within the app.  Muirbrook et al. ‘585 disclose an app deployed on a mobile device that is used to transmit the geographic location of the mobile device in accordance with a geofence around a location and transmitting entrance and exits to be charged within the app (abstract; paragraphs [0012, 0015, 0025]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of White et al.’ 518/Park ‘942, in view of the teachings of Muirbrook et al. ‘585, to include using an app deployed on a mobile device that is used to transmit the geographic location of the mobile device in accordance with a geofence around a location and transmitting entrance and exits to be charged within the app for the basic reason of using known techinques to yield the predictable result of an easier to use user interface (Muirbrook et al. ‘585: paragraph [0003]).

Re Claim 11:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving, via the network, menu data of items available for order at the serving location (White et al. ‘518: paragraphs [0046, 0059]); presenting, on a display of the mobile device, at least one view generated based on the received menu data (White et al. ‘518: Figure 9); receiving selection input with regard to at least one item presented in the at least one view of the received menu data (White et al. ‘518: paragraphs [0046-0048]); and transmitting, via the network to the backend system, data representative of the selection item input and at least one other data item to associate the transmitted data with the dining session (White et al. ‘518: paragraphs [0046-0048]).

Re Claim 12:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving, via the network from the backend system, data indicating the dining session has been closed and items ordered within the dining session will or have been charged according to payment data associated with the customer account (White et al. ‘518: paragraphs [0045-0048]).

Re Claim 13:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving, via the network from the backend system, data indicating the customer account does not include associated payment data (White et al. ‘518: paragraph [0046]); presenting, on a display of the mobile device, a user interface to receive payment data to associate with the customer account (White et al. ‘518: Figure 12); and transmitting, via the network from the mobile device to the backend system, data representative of payment data received within the user interface to associate with the customer account (White et al. ‘518: Figures 10, 11, 12).

Re Claim 14:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving at least one customer account login credential within a user interface of a mobile device app performing the method, at least a portion of the customer account login credential forming at least a portion of the customer account identifying data (White et al. ‘518: paragraph [0045]; e.g. “pin to pay”).

Re Claim 15:  White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the method substantially as claimed, in supra, including receiving location data from at least one of a positioning device of the mobile device and a positioning service present on or accessible via the network from the mobile device (White et al. ‘518: paragraphs [0046-0048]); transmitting at least a portion of the location data from the mobile device to the backend system identifier and at least one other data item to associate the transmitted data with the dining session (White et al. ‘518: paragraphs [0046-0048]); and when the at least a portion of the location data identifies a location remote from a location of the first beacon device, receiving, via the network from the backend system, data indicating that items ordered within the dining session will or have been charged according to payment data associated with the customer account (White et al. ‘518: paragraphs [0046-0048]).

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments regarding the 35 USC 101 rejection of record that the, “technology is improved by eliminated device and further input” (Remarks, page 5) are acknowledged, however they are not persuasive.  Specifically, receiving or not receiving a notification does not change how the technology functions as the technical elements are still performing to their known capabilities of processing or not processing a transaction.  Therefore in the claimed invention, the technological devices have not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The technology still operates according to its known and standard capabilities.  Therefore the 35 USC 101 rejection is maintained.

Applicant's arguments regarding the 35 USC 103 rejection are acknowledged (Remarks, pages 5-6), however they are not persuasive.  Please see the updated 35 USC 103 rejection, as advanced above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
6/4/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693